Citation Nr: 0620195	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to secondary service connection for 
arteriosclerotic heart disease with hypertension, including 
as claimed as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  No competent diagnosis of arteriosclerotic heart disease 
is of record.

2.  Hypertension is not proximately due to, or a result of, 
service-connected diabetes mellitus, or of any incident of 
military service.


CONCLUSION OF LAW

The criteria for secondary service connection for 
arteriosclerotic heart disease with hypertension, claimed as 
due to diabetes mellitus, have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant and any representative of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This 
notification obligation was accomplished by way of a letter 
from the RO to the veteran dated May 2004, which was provided 
pursuant to the Board's March 2004 remand instructions.  The 
letter satisfied the provisions of law by (1) informing the 
veteran about the information and evidence that was necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

Apart from his contentions that the disorders in question are 
related to military service, the veteran has proffered no 
competent medical evidence of such a connection.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  This duty has also been met, as the 
veteran's service, private and VA medical records have been 
obtained and associated with the claims file, and the veteran 
was afforded an appropriate VA examination in connection with 
his appeal.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal that is obtainable 
without the veteran's assistance has been obtained and the 
case is ready for appellate review.  

The veteran contends that he has arteriosclerotic heart 
disease and hypertension as secondary to diabetes mellitus.  
See June 2001 statement in support of claim.  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2005).  

Service connection for diabetes mellitus was granted with a 
20 percent evaluation in April 2004.  Thereafter, the veteran 
underwent a VA compensation and pension (C&P) examination to 
evaluate his heart and hypertension.  An examination of the 
veteran's heart was negative, rhythm was regular, and there 
were no murmurs or extra sounds.  The VA examiner diagnosed 
the veteran with no known heart disease or renal problems.  
As for hypertension, the veteran indicated that he has had 
hypertension since 1985.  His blood pressure was 136/60 and 
his jugular venous and carotid pulses were normal.  A 
diagnosis of essential hypertension with normal renal 
function was made.  See June 2004 VA heart examination 
report.  


The RO subsequently requested the VA examiner to provide a 
medical opinion regarding whether the veteran's hypertension 
is related to his service-connected diabetes mellitus.  The 
VA examiner opined that in the presence of normal renal 
function, the veteran's hypertension is in no way related to 
his diabetes and, therefore, his diabetes does not aggravate 
his hypertension.  See March 2005 medical opinion.  

Apart from the veteran's specific contentions related to the 
linkage between diabetes mellitus and arteriosclerotic heart 
disease with hypertension, the Board has also examined the 
evidence of record to ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  Here, there is no evidence 
supporting such a direct service connection theory of 
entitlement.      

Based on this record, the Board concludes that secondary 
service connection for arteriosclerotic heart disease with 
hypertension, claimed as due to diabetes mellitus, is not 
warranted as there is no competent medical evidence of 
arteriosclerotic heart disease, and a medical opinion has 
established that his hypertension is not proximately due to 
or the result of his service-connected diabetes mellitus.  38 
C.F.R. § 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  



ORDER

Service connection for arteriosclerotic heart disease with 
hypertension is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


